Citation Nr: 0703939	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In his May 2005 substantive appeal, the veteran indicated 
that he only wished to appeal the issue of entitlement to 
service connection for depression.  Therefore, the issue of 
entitlement to service connection for alcoholism, also 
discussed in the October 2004 rating decision, is not before 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An etiological opinion has not been obtained for the 
veteran's depression.  At his December 1993 Persian Gulf 
Registry psychiatric examination, the veteran reported "bad 
mood swings" that lasted approximately 30 minutes.  He also 
reported insomnia and described his sleep as "poor to 
medium."  No diagnosis was provided at the examination.  

An April 1998 VA psychology note shows that the veteran was 
referred to a mental health care provider after a previous 
examination indicated moderate depressive symptoms.  The 
veteran reported feeling down and irritable since he was 
activated to the Persian Gulf in 1990.  He had difficulty 
readjusting to activation.  He had numerous depressive 
symptoms.  The veteran reported additional psychosocial 
stressors: being estranged from his family of origin, his 
wife traveling for her job on weekends, and parenting three 
children.  The examiner provided a diagnosis of major 
depression, moderate, recurrent.  There was no elaboration as 
to the etiology of the veteran's depression.  

The evidence of record shows that the veteran has a history 
of depression dating to approximately 1992, which could place 
the onset of his mental condition within the one year 
presumptive period for service connection for depression, but 
this is not clear.  See 38 C.F.R. §§ 3.307, 3.309.  The 
veteran cited his military service as one of the reasons for 
his depression.  There is no medical evidence of record that 
addresses the etiology of the veteran's depression.  
Therefore, a remand is in order so that the veteran may be 
scheduled for a VA examination to determine the etiology of 
his depression under the recent decision McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) applies to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice regarding how a 
disability rating and an effective date would be assigned 
should the claim be granted.  As these questions are involved 
in the present appeal, the veteran should be provided with 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a psychiatric 
examination to determine whether it is at 
least as likely as not that the veteran's 
depression is due to his period of active 
military service.  The veteran's claims 
folder should be made available for 
review and the examiner should state 
whether such a review was accomplished.  

The examiner should assess the current 
severity of the veteran's depression and 
state an opinion as to whether it is as 
likely as not that it was caused or 
aggravated by the veteran's military 
service from November 1990 to June 1991.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain 
the opinion.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state. 

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


